DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "rapid" in claims 1, 6, and 8 is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the time frame which constitutes a “rapid” change in slope is not clear.
Claims 2-9 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-9 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
identifying in the at least first signal a plurality of segments by: … identifying as a plurality of candidate transition points in the excitation signal a plurality of simultaneous occurrences of a low energy level and a rapid change in the excitation signal between a negative slope and a positive slope, determining that a plurality of portions of the excitation signal that exist between pairs of candidate transition points are similar to one another based at least in part upon similarity of the period and the spectral content of the plurality of portions, and based at least in part upon the determining, concluding that the pairs of candidate transition points are actual transition points, a portion of the excitation signal that immediately precedes each actual transition point is an inhalation phase of a breathing cycle, and - 26 -WO 2018/122217PCT/EP2017/084581a portion of the excitation signal that immediately follows each actual transition point is an exhalation phase of a breathing cycle; and generating an output that comprises information that is based at least in part upon at least one of the inhalation phases and the exhalation phases.
Each of these steps can be practically performed in the human mind, with the aid of a pen and paper. If a person were to see a printout of the excitation signal, they would be able to visually observe low energy and rapid change in slope points, and make conclusions based on these points if portions 
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
add insignificant extra-solution activity (the pre-solution activity of: receiving a signal and subjecting it to a linear prediction algorithm; and the post-solution activity of: generating an output that comprises information).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the generated output is not actually outputted in any way such that a diagnostic benefit is realized (i.e., the information remains in a processing “black box”). Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe or detail the abstract idea (e.g. identifying similarity via short-term polynomial decomposition (claim 6 - it is not evident that this is so complex that it can’t be performed with the human mind), applying an autocorrelation function (claim 7 - it is not evident that this is so complex that it can’t be performed with the human mind), wherein the low energy level refers to an envelope (claim 9), etc.), and
further describe the pre-solution activity (or the structure used for such activity) (e.g. wherein the linear prediction algorithm is a particular type of filter or algorithm (claims 2-5), etc.).
In the case of claim 8, although it is acknowledged that using a trained classifier (e.g. neural network) cannot be performed mentally, this makes the identifying step also a part of the pre-solution activity and limits the abstract idea to the determining and concluding steps. I.e., the pre-solution activity is in obtaining candidate transition points, and the mental process is in deciding what to do with these transition points, or what they actually mean. Use of machine learning for some elements of a claim does not automatically make the whole claim patent eligible. The same analysis applies at Step 2B.
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. none of the claims take the generated output/information out of the processing “black box”). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-9 are allowable over the prior art, but are objected to as being dependent upon rejected base claims. Therefore, they will be allowed if related 35 USC 101 and 35 USC 112(b) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest a method for characterizing a patient’s disordered breathing during a sleeping period, comprising subjecting a first signal representative of sounds to a linear prediction algorithm to obtain an excitation signal, identifying as a plurality of candidate transition points in the excitation signal a plurality of simultaneous occurrences of a low energy level and a rapid change in .
US Patent Application Publication 2014/0188006 (“Alshaer”) teaches using linear predictive coding to identify a correlation between upper airway narrowing and aperiodic sound signatures (¶ 0214), but not to identify phases of respiration.
US Patent Application Publication 2009/0062675 (“Weigand”) teaches using linear predictive coding to detect the beginning of an apnea (Abstract), or to detect snoring noises (¶ 0021), but the detection is via comparison with reference coefficients (Abstract), not detection of transition points. 
US Patent Application Publication 2016/0081651 (“Nam”) teaches using linear prediction to detect breathing phases (¶¶s 0027 and 0048), but the detection is based on a frequency at a maximum amplitude (¶ 0049), not detection of transition points.
US Patent Application Publication 2014/0155773 (“Stamatopoulos”) teaches using linear predictive coding to detect wheezing (claim 11), not phases of respiration.
US Patent Application Publication 2003/0000528 (“Eklund”) teaches determining a parameter value based on a prediction error (i.e., excitation signal) in linear predictive coding (claim 19), but does not teach that the parameter is a breathing phase.
US Patent Application Publication 2004/0102710 (“Kim”) teaches a method of determining slope inversion points of a waveform, which includes observing changes between negative and positive slope as well as considering amplitude (¶¶s 0130, 0131, 0133), but does not teach concluding that candidate transition points are actual transition points based on a similarity between a plurality of portions that exist between candidate transition points.
Non-patent publication Sola-Soler, Jordi, et al. "Formant frequencies of normal breath sounds of snorers may indicate the risk of Obstructive Sleep Apnea Syndrome." 2008 30th Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2008 (“Sola-Soler”) teaches identifying inspiration and exhalation episodes (page 3500, right column, last paragraph) using linear prediction (page 3501, left column, first paragraph), but the identification is based on formant frequencies identified via spectral envelope analysis (page 3501, left column, first two paragraphs), not transition points.
Non-patent publication White, Benjamin M., et al. "Investigation of a breathing surrogate prediction algorithm for prospective pulmonary gating." Medical physics 38.3 (2011): 1587-1595 (“White”) teaches using linear forecasting (page 1588, right column, second full paragraph) to identify inhalation and exhalation phases (Abstract: Results section), but does not teach that the identification is via transition points as specifically claimed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/ANDREY SHOSTAK/Examiner, Art Unit 3791